Citation Nr: 0619338	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  00-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
with memory loss due to one or more head injuries in service.  

2.  Entitlement to service connection for traumatic strokes 
due to one or more head injuries in service.  

3.  Entitlement to service connection for a bilateral hearing 
loss disability due to one or more head injuries in service.  

4.  Entitlement to service connection for depression due to 
one or more head injuries in service.  

5.  Entitlement to service connection for bilateral blindness 
due to one or more head injuries in service.  

6.  Entitlement to service connection for aphonia (loss of 
voice) due to one or more head injuries in service.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1966 to 
December 1968, and from June 1970 to April 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This appeal has been procedurally 
developed for appellate review on the issues as listed on the 
cover page of this decision.  See, e.g., the February 2000 
rating action and the appellant's notice of disagreement, 
dated in March 2000, both of which limited the issues under 
consideration to service connection for the claimed 
disabilities solely as residuals of the head injuries 
documented in service.  

In June 2003, the appellant testified at a hearing held at 
the RO before the undersigned.  A transcript of that hearing 
is of record.  At this hearing, there was some discussion 
about whether or not both of the appellant's VA claims files 
(one under the current claim number and one under his Social 
Security number) had been combined.  It was claimed that many 
of the appellant's service medical records were still 
missing, although he was unable to specifically identify any 
of the missing material.  The current record before the Board 
consists of three large volumes of the appellant's VA claim 
file, including service medical records and personnel records 
dating from both periods of active service.  It was 
acknowledged at the hearing that the National Personnel 
Records Center in St. Louis had reported to the appellant 
that no further records pertaining to his active service were 
to be found at that location (confirmation of this report is 
of record), and the Board is unaware of any other source for 
additional service records.  Accordingly, it does not appear 
that any further search for additional service medical 
records would be beneficial.  

This appeal was last before the Board in January 2004, when 
it was remanded for further action which has now been 
completed.  

The issues of service connection for seizures, strokes, 
depression, bilateral blindness, and aphonia are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

FINDING OF FACT

The appellant's current bilateral hearing loss disability is 
a result of noise exposure in service.  

CONCLUSION OF LAW

Entitlement to service connection for a bilateral hearing 
loss disability is established.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) or the regulations implementing it is not 
required with regard to the claim seeking service connection 
for a bilateral hearing loss disability because the evidence 
and information currently of record are sufficient to 
substantiate the veteran's claim.

With respect to the veteran's claim for service connection 
for bilateral hearing loss disability, the Board notes that 
for the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Although this regulation precludes 
service connection for hearing loss if the veteran does not 
currently have hearing loss to the degree specified in the 
regulation, the regulation does not require the presence of 
hearing loss disability in service or otherwise limit the 
circumstances under which service connection may be granted 
for hearing loss disability.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The service medical records reflect no clinical evidence of a 
hearing loss disability, as defined at 38 C.F.R. § 3.385, at 
any time during the appellant's active service.  However, in 
June 2001, the appellant was accorded an official audiometric 
examination by VA staff which did disclose the existence of a 
bilateral hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.  Moreover, after reviewing the appellant's claims 
file, which indicated a history of aircraft noise exposure 
with protection used during service, the examiner reported 
that it was more likely than not that a portion of the 
appellant's current hearing loss was the result of noise 
exposure in service, in combination with presbycusis and 
medical history influences.  The examiner also reported that 
it was impossible to determine the degree attributable to 
each of these with any certainty.  The appellant's personnel 
records indicate that he worked in aircraft repair and parts 
supply during part of his active service.  It is therefore 
conceivable that he was exposed to significant amounts of 
noise during his active service.  

Consequently, the Board accepts the June 2001 VA medical 
opinion, which is not contradicted by other evidence of 
record, as credible.  Accordingly, the appeal as to this 
issue will be granted.  

ORDER

Service connection for a bilateral hearing loss disability is 
granted.  


REMAND

Entitlement to service connection for a history of concussion 
was denied by final rating action dated in November 1983.  An 
administratively final rating action in July 1987 denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In December 1998, it was determined that 
the prior final denial of service connection for a 
postconcussion syndrome with headaches did not reflect clear 
and unmistakable error.  

The appellant had active service from December 1966 to 
December 1968, and again from June 1970 to April 1982, when 
he was administratively discharged due to unsuitability 
caused by apathy.  Contrary to the appellant's later 
assertions, he never served in Vietnam or engaged in combat 
with the enemy.  The current claims involve various 
disabilities, none of which were initially manifested in 
service or for many years afterward, which the appellant 
feels are attributable to head injuries which he sustained in 
service in October 1973 and October 1974.  

Various medical opinions supportive of the appellant's claims 
have been submitted; however, these are generally based upon 
the appellant's inaccurate recollections of his medical 
history (for example, he told a VA examiner in December 2004 
that he had been essentially deaf following the head injuries 
in service, and he has also testified that he was taking 
medications for seizures all during the remainder of his 
active service after the October 1973 head injury, neither of 
which is corroborated by the service medical records or other 
evidence of record).  These favorable medical opinions also 
usually fail to mention (and appear to have been ignorant of) 
the medical evidence of record indicating that the head 
injuries in service were mild and resulted in no permanent 
residual disability, nor do they account for or consider the 
postservice head trauma reflected by the current record.  
Several health providers over the years have reported the 
appellant's self-reported history of significant head trauma 
in connection with a postservice car jacking incident in 1983 
or 1984.  Although the appellant now denies that any such 
incident ever occurred, it is unlikely that so many 
individuals at different locations and times would 
spontaneously invent the same fictitious event.  In addition, 
these favorable medical opinions frequently do not reflect 
any explanation of the rationale for finding that the claimed 
disabilities were directly caused by the remote head injuries 
in service.  For these reasons, this favorable medical 
evidence is not considered to be very credible.  

The appellant has a self-reported medical history of four 
strokes during the 1990's, which he attributes to the head 
injuries sustained in 1973 and 1974 while serving on active 
service.  Medical confirmation of these strokes has never 
been obtained, and the most recent VA neurological examiner 
in June 2005 indicated that a brain MRI would be necessary to 
evaluate the appellant for any evidence of encephalomacia 
consistent with strokes.  An addendum to this examination 
report noted that a brain MRI scan in September 2000 found no 
evidence for hemorrhage, mass effect, midline shift, or 
enhancing brain lesion; and was unchanged from a head CT scan 
in June 1998.  A VA neurological consult on June 27, 2005, 
following the most recent official examinations of the 
appellant, did not result in a report that the appellant's 
had recently suffered another stroke and/or that his strokes 
were due to the head injuries in service, as the appellant 
has asserted.  

Several medical experts have attributed some of the 
appellant's other disabilities, including his blindness and 
speech problems, to postservice strokes, rather than to the 
head injuries sustained in service.  If the appellant has 
never had a stroke, these medical opinions are of 
questionable value.  

There is also some controversy over whether or not the 
appellant currently has the claimed seizure disorder, as 
objective testing such as electroencephalograms (EEGs) have 
not demonstrated evidence of seizure activity.  On a VA 
outpatient neurological note dated in May 2005, it was 
reported that the appellant considers occasional syncopal 
episodes (dizzy spells) to be "seizures."  The current 
record also reflects considerable evidence of possible 
malingering on the part of the appellant; on the other hand, 
there is also evidence of record indicating that many of the 
pertinent symptoms may be of psychogenic, rather than 
organic, origin.  

Since the current record reflects so many contradictory and 
confusing medical opinions, it would be helpful if 
comprehensive medical opinions concerning the medical 
questions presented by this appeal could be obtained.  This 
will require the appellant's complete and sincere 
cooperation, which has not always been given in the past.  He 
is hereby warned that any continued failure on his part to 
fully cooperate with VA staff in conducting the required 
official examinations may have unfavorable consequences for 
his claims.  See, e.g., 38 C.F.R. § 3.655.  

The Board has also noted that comprehensive and complete 
notification of the evidence needed to support the pending 
claims has not yet been provided to the appellant pursuant to 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Thus, the RO letter 
dated in August 2001 did not cover all of the issues on 
appeal; and the letter issued in October 2004 erroneously 
included a summary of evidence and information pertaining to 
another veteran's claim, as the representative correctly 
pointed out in a memo dated in November 2004.  The notice 
required by Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 
(2006) is also not reflected by the current record.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for official VA 
examinations by VA staff physicians with 
appropriate expertise in order to confirm 
the current existence of all claimed 
disabilities (a seizure disorder, 
residuals of strokes, depression, 
bilateral blindness, and aphonia/speech 
problems) and to determine the etiology 
of those disabilities which are currently 
present.  All necessary tests should be 
performed as part of these examinations, 
specifically including a brain MRI scan 
and an EEG.  The claims file must be made 
available to the examiners for review in 
connection with these examinations, and 
the examiners should all affirmatively 
state that they have reviewed the 
material in the claims file.  The 
examiners are requested to specifically 
report whether or not the appellant fully 
cooperated in the conduct of these 
examinations; to determine once and for 
all (if possible) if the appellant 
currently has the claimed disabilities, 
especially a seizure disorder and/or 
evidence of prior strokes; and to provide 
a medical opinion, based upon the current 
findings on examination of the appellant 
and a review of the historical material 
in the claims file, as to the etiology of 
all claimed disabilities which are 
currently present, especially whether it 
is at least as likely as not (50 percent 
or greater probability) that any of these 
disabilities are the direct result of one 
or both of the head injuries sustained by 
the appellant in service in October 1973 
and October 1974.  The rationale for all 
opinions expressed should also be 
provided.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications since February 2000.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


